Citation Nr: 1133316	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for residuals of a shell fragment wound of the right thigh, involving Muscle Group XIV.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a shell fragment wound of the right elbow, involving Muscle Group V.

3.  Entitlement to an initial evaluation in excess of 10 percent for a right thigh shrapnel wound scar.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right elbow shrapnel wound scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  He is the recipient of, among other decorations, the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.

In December 2004, the Veteran testified in a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

By way of background, the June 2002 RO decision granted service connection for the Veteran's right thigh and right elbow shrapnel wound scars and assigned noncompensable ratings, effective January 29, 2002.  Thereafter, the Veteran timely appealed these initial ratings.  A March 2005 Board decision granted increased initial evaluations of 10 percent for the Veteran's shrapnel wound scars of the right elbow and right thigh.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a joint motion for remand, which requested consideration of assigning separate ratings for muscle injuries under 38 C.F.R. § 4.56.  An August 2005 Court order granted the motion and remanded the matters to the Board.  In May 2006, the Board remanded the right elbow and right thigh scar ratings for further development, including so that the Veteran could be afforded a new VA examination to address any muscle injuries related to the Veteran's right elbow and right thigh shrapnel wounds.  Subsequently, an August 2006 RO decision granted separate ratings for a right thigh shell fragment wound with a noncompensable rating, and for a right elbow shell fragment wound with a 10 percent rating, both effective January 29, 2002.  These matters were returned to the Board for further review, and a May 2007 Board decision denied the Veteran's claims for higher initial ratings.  The Veteran appealed this decision to the Court.  In July 2008, the parties filed a joint motion for remand, requesting that the Board attempt to obtain certain outstanding service treatment records and consider the amended scar rating criteria.  In November 2008, the Court issued an order granting the motion and remanding these matters to the Board for further review.  Most recently, in April 2010, the Board remanded the Veteran's claims for further development, and these matters are returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a noncompensable initial evaluation for residuals of a right thigh shrapnel wound, a 10 percent initial evaluation for residuals of a right elbow shrapnel wound, a 10 percent initial evaluation for a right thigh shrapnel wound scar, and a 10 percent initial evaluation for a right elbow shrapnel wound scar, effective January 29, 2002.  The Veteran seeks higher initial ratings for these conditions.

In April 2010, the Board remanded the Veteran's claims so that, among other things, the RO could request copies of any outstanding service treatment records relating to the Veteran's reported hospital treatment in Vietnam for his shrapnel wounds from all appropriate sources, including NPRC.  In that regard, the Board acknowledges that the RO requested copies of the Veteran's service treatment records from NPRC, and in April 2010, a negative reply was received (providing that all of the Veteran's service treatment records had been sent back in March 2002).  The Board also acknowledges that, in May 2010, the RO sent a letter to the Veteran explaining that all available service treatment records had already been placed in the Veteran's claims file, requesting that the Veteran furnish copies of any outstanding service treatment records in his possession, and explaining how the Veteran was able to furnish documents to substitute for the records, such as buddy statements or letters written during service.  The Board also acknowledges that, in response, the Veteran submitted a June 2010 buddy statement regarding his shrapnel wounds, as well as a copy of a letter the Veteran reports he sent to his parents from Vietnam (undated).  The Board notes, however, that the April 2010 PIES request in the claims file sent by the RO to NPRC for copies of any outstanding service treatment records did not specify that there may be outstanding inpatient treatment records relating to the Veteran's reported 36 days of hospital treatment in Dong Tam (when the Veteran reports he was assigned to the 9th infantry) from February to March 1967 (mistakenly noted as February to March 1966 on his claim).  As noted by the Board in its prior remand, service hospitalization records may not be stored with other service treatment records.  See The Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) (service treatment records do not include inpatient records of hospitalization in service, which are filed separately from service treatment records).  Therefore, another remand is necessary so that any outstanding hospitalization records may be requested by the RO.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

In addition, the Board directed in its April 2010 remand that the Veteran be provided with a new VA examination to ascertain the current level of severity of his residuals of his right thigh and right elbow shrapnel wounds, and his right thigh and right elbow shrapnel scars.  Pursuant to the Board's remand directive, the Veteran was provided with a new VA examination in May 2010.  The Board notes, however, that it appears that the VA examiner primarily addressed the Veteran's right thigh and right elbow scars, and did not address all of the criteria necessary to rate the Veteran's muscle injury residuals in his right thigh and right elbow.  Based thereon, the Board finds that a remand is necessary so that the Veteran may be provided with another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Because the new VA examination provided on remand will provide information relevant to rating the Veteran's right thigh and right elbow scars, the Board finds that a decision on the Veteran's claims for higher initial scar ratings should be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate sources, including NPRC, copies of all of the Veteran's outstanding service treatment records relating to the Veteran's hospitalization from February 1967 to March 1967 in Dong Tam, when the Veteran reports he was assigned to the 9th infantry, for treatment of shrapnel wounds.  The Board is particularly interested in the availability of any hospitalization records not stored with the Veteran's service treatment records.  See The Veterans Benefits Administration Adjudication Procedure Manual (M21-1MR), Part III, Section iii, Chapter 2, A (1)(a) (service treatment records do not include inpatient records of hospitalization in service, which are filed separately from service treatment records).  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been completed, the Veteran should be afforded a new VA examination by the appropriate specialist(s) to determine the current nature and severity of his service-connected shrapnel wound residuals of the right thigh and right elbow (muscle injuries) as well as his residual right thigh and right elbow scars.  

The claims file, including a copy of this remand, must be made available to the examiner for review prior to the examination, and the examiner should note that it has been reviewed in his or her report.  All necessary diagnostic testing to should be conducted.  The examiner is asked to provide a thorough rationale for any opinion provided.

a) The examiner must identify each muscle group that was injured as a result of the Veteran's right thigh shrapnel wound and right elbow shrapnel wound.  He or she must provide complete information as to the type of injury (i.e. whether or not the wound was through-and-through, and whether or not the wound involves fracture, and/or muscle, tendon or nerve damage), history and complaints, and objective findings for each injured muscle group affected.  Also, the examiner should indicate whether the disability would be considered to be slight, moderate, moderately severe, or severe in degree.  In this regard, the examiner should comment on whether the cardinal signs and symptoms of muscle disability are present, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Also please note whether each muscle injury of the right thigh and right elbow on palpation involves loss of deep fascia, muscle substance, or normal firm resistance compared with the sound side, and please test and compare strength and endurance of the sound side to the injured side.

b) Complete range of motion studies for the right thigh and right elbow should be provided.  The examiner should indicate whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The above determinations must, if feasible, be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups, and weakened movement, excess fatigability, or incoordination.

c) The examiner should also comment on whether the Veteran has neurological pathology as a result of his right thigh or right elbow shrapnel injuries.  If so, the examiner should identify any and all symptomatology found to be present and identify each nerve that is affected.

d) The examiner should also describe the precise location of the Veteran's right thigh and right elbow shrapnel wound scars and please note (i) whether the scar is superficial or deep (associated with underlying soft tissue damage), (ii) whether the scar is painful or unstable (involving frequent loss of covering), (iii) whether the scar causes limitation of function of the affected part, including whether there is limitation of motion (iv) the size of the scar in square inches or centimeters, (v) the percentage of the entire body affected and of the exposed areas affected for each scar, and (vi) whether the scar is ragged, depressed, and adherent indicating wide damage to muscle groups in the missile track.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then re-adjudicate the issue on appeal, with consideration of all evidence received since the January 2007 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


